Citation Nr: 1736953	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-12 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for sleep disturbances, to include as secondary to service-connected gastroesophageal reflux disease (GERD) or due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Counsel





INTRODUCTION

The Veteran served on active duty from July 1989 to November 1997 and from March 2003 to June 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for sleep disturbances, to include as secondary to service-connected GERD or due to an undiagnosed illness.  As explained below the record also raises the question of whether a sleep disorder is secondary to the Veteran's service-connected TBI with panic disorder with agoraphobia, generalized anxiety disorder and mood disorder, not otherwise specified.

As an initial matter, the Board notes that as the Veteran's DD Form 214 reflects that he was awarded, in part, the Southwest Asia Service Medal with a Bronze Star and that he received the Kuwait Liberation Medal, he is shown to meet the criteria for a Persian Gulf veteran.  38 C.F.R. § 3.317(e). 

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(i).

Service treatment records are silent for any complaints or treatment for sleep problems.  

A post-service VA treatment record dated in July 2007 shows that the Veteran reported experiencing poor sleep.  A later July 2007 VA medical record reflects that the Veteran reported being able to sleep through the night and denied any sleep problems.  

A December 2007 private medical record reflects that the Veteran underwent a sleep study test.  The Veteran reported daytime sleepiness.  The private examiner stated that the study was consistent with suspected sleep-related GERD and that the sleep-related GERD was the most likely cause of the Veteran's excessive daytime sleepiness.  

In March 2010 correspondence, the Veteran noted that he got 8 hours of sleep per night.  He noted no difficulties falling or staying asleep, but had excessive daytime sleepiness which required medication.  In a November 2010 correspondence, the Veteran raised the theory of a sleep disturbance as a Gulf War qualifying chronic disability. 

A VA mental disorders examination dated in April 2012 shows that the Veteran reported being able to fall asleep, but that he woke up several times a night with trouble breathing.  He noted being tired during the day.  The Veteran was diagnosed with panic disorder with agoraphobia, generalized anxiety disorder and mood disorder, not otherwise specified and has been service-connected for such disability, which is currently characterized as traumatic brain injury (TBI) with panic disorder with agoraphobia, generalized anxiety disorder and mood disorder, not otherwise specified.  A symptom of the disorders was noted as chronic sleep impairment. 

An August 2012 VA treatment note shows that the Veteran complained of hypersomnolence.  It was noted that the Veteran would fall asleep unexpectedly.  An impression of sleep apnea was provided.  

Service connection may be awarded for a disability if the claimant had the disability at the time the claim was filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the evidence of record tends to show that the Veteran may in fact have a sleep disorder during the pendency of his service connection claim. 

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary to determine whether the Veteran has had a sleep disturbance disability, secondary to service-connected GERD or TBI with panic disorder with agoraphobia, generalized anxiety disorder and mood disorder, not otherwise specified or as due to an undiagnosed illness, during the appeal period.  

Relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant VA treatment records since November 2014.  If no relevant records exist, the claims file should be annotated to reflect such.
2.  Schedule the Veteran for a VA examination by an appropriate professional to determine the nature and etiology of any sleep disturbance found upon examination.  The entire electronic claims file must be made available to the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner is asked to specifically address the following questions:

a) Upon clinical examination, does the Veteran have a diagnosed sleep disorder that is separate from being a symptom of the service-connected disability of TBI with panic disorder with agoraphobia, generalized anxiety disorder and mood disorder, not otherwise specified?  

b) If a separate diagnosed sleep disorder is found, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed sleep disorder is related to the Veteran's active service? 

c) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed sleep disorder was caused by the Veteran's service-connected GERD or TBI with panic disorder with agoraphobia, generalized anxiety disorder and mood disorder, not otherwise specified?

d) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed sleep disorder was aggravated (i.e., any increase in severity beyond the natural progress of the condition) by the Veteran's service-connected GERD or TBI with panic disorder with agoraphobia, generalized anxiety disorder and mood disorder, not otherwise specified?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's sleep disorder disability prior to aggravation by the service-connected GERD or TBI with panic disorder with agoraphobia, generalized anxiety disorder and mood disorder, not otherwise specified.

e)  If a separate diagnosed sleep disorder is not found, then opine as to whether the Veteran has objective indications, as established by history, physical examination, and laboratory tests, of an undiagnosed illness or a medically unexplained chronic multisymptom illness, manifested by sleep-related symptoms that has existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six-month period.

A "medically unexplained chronic multisymptom illness" is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 

A complete rationale must be provided for all opinions expressed and conclusions reached.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

